UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7704


RUFUS LAWSON, JR.,

                    Plaintiff - Appellant,

             v.

OFFICER WEST, Transportation; DR. NSEKENENE KOLONGO,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:17-cv-00404-RGD-RJK)


Submitted: July 1, 2021                                           Decided: July 9, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rufus Lawson, Jr., Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia; Grace Morse-McNelis, SANDS ANDERSON, PC, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rufus Lawson, Jr., seeks to appeal the district court’s order granting summary

judgment to Defendants in Lawson’s 42 U.S.C. § 1983 suit. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on June 6, 2019. Lawson filed the notice of

appeal on November 9, 2020. * Because Lawson failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dismiss the appeal. We grant

Lawson’s motions to amend/correct and deny his motion for subpoenas. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




       *
        For the purpose of this appeal, we assume that the postmark date appearing on the
envelope containing the notice of appeal is the earliest date Lawson could have delivered
the undated notice to prison officials for mailing to the court. Fed. R. App. P. 4(c)(1);
Houston v. Lack, 487 U.S. 266, 276 (1988).

                                             2